 



Exhibit 10(t)(2)
[Grantee]
[Address]
[Address]
Dear [Grantee]:
     This letter agreement amends the Restricted Stock award granted to you on
[Grant Date] pursuant to the terms of The Scotts Miracle-Gro Company 2006
Long-Term Incentive Plan, as amended from time to time (the “Plan”), and the
Award Agreement for Employees (the “Award Agreement”). This amendment shall be
effective as of October 30, 2007 (the “Amendment Effective Date”). Unless
otherwise defined in this letter agreement, capitalized terms used herein shall
have the meanings provided to them in the Award Agreement.
     The Compensation and Organization Committee (the “Committee”) has
determined that your Award Agreement shall be amended to provide for a
reasonable rate of interest to be calculated with respect to certain cash
dividends held in escrow during the Period of Restriction (as defined in the
Plan) relating to your shares of Restricted Stock. Accordingly, the following
paragraph is hereby added to the Award Agreement:
“A reasonable rate of interest, as determined by the Committee in its sole
discretion, will be credited to you and held in escrow during the Period of
Restriction (as defined in the Plan) with respect to any cash dividends that
were or are declared and paid in respect of your shares of Restricted Stock
during the period that began on December 20, 2006 and that ends on [Vesting
Date]. At the end of the Period of Restriction, such interest will be
distributed to you if all restrictions and conditions relating to your shares of
Restricted Stock are met or will be forfeited if those restrictions and
conditions have not been met.”

                  THE SCOTTS MIRACLE-GRO COMPANY    
 
           
 
  By:        
 
             
 
  Title:        
 
           

Acknowledged and agreed,
effective as of the Amendment
Effective Date:

     
 
   
Grantee’s Signature
   

 